Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1089
                       Lower Tribunal No. F19-8830
                          ________________


                      Danilo Brizuela-Sanchez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Zachary
James, Judge.

      Carlos J. Martinez, Public Defender and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2